Citation Nr: 0531815	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  01-06 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Service connection for swollen and painful joints (to 
include a diagnosis of fibromyalgia).  

2.	Service connection for osteoarthritis of the spine 
(claimed as degenerative joint and bone disease and spinal 
cord dysfunction).  

3.	Service connection for neuropathy of the arms and legs.  

4.	Service connection for headaches.  

5.	Service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1973 to December 
1974.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in October 
2000 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The issues of service connection for swollen and painful 
joints, osteoarthritis of the spine, neuropathy of the 
extremities, and headaches are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's tinnitus is not related to active service.  


CONCLUSION OF LAW

The veteran's tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2005).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matter - VA's Duty to Notify and Assist 

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act (VCAA) and 
other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate a claim for benefits and further 
allocate the responsibility for obtaining such evidence.  The 
VCAA further provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

The record indicates that the veteran has been fully apprised 
of what evidence would be necessary to substantiate his 
claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was provided with a copy of the original 
rating decision dated in October 2000 setting forth the 
general requirements of then-applicable law pertaining to 
service connection, and what evidence was necessary to 
substantiate his claim.  The general notification was 
reiterated in the Statement of the Case dated in January 
2001.    

In specific compliance with the Court's ruling in Quartuccio, 
the veteran was advised of the evidence that would 
substantiate his claim, and the responsibility for obtaining 
it, by letter dated in March 2004.  See 38 U.S.C.A § 5103(b) 
(West 2002) (providing in substance that after notification 
to the claimant under the VCAA of any information that was 
not previously provided, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application); PVA v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. § 
5103A (a), (b) and (c) (West 2002).  In particular, VA 
obtained private, VA, and service medical records, as is 
detailed below.  VA has also conducted necessary medical 
inquiry in an effort to substantiate the claim.  38 U.S.C.A.§ 
5103A (d) (West 2002).  The veteran was afforded several VA 
medical examinations, and VA afforded the veteran a Board 
hearing to further assist in the development of his claim.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran with regard to his claim.  In 
the circumstances of this case, additional efforts to assist 
the veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.  Given the extensive 
development undertaken by the RO, the Board finds that the 
record is ready for appellate review.  

The Board has carefully considered whether further 
notification should be accorded to the veteran of what 
evidence would substantiate his claim, in light of the recent 
opinion of Pelegrini v. Principi, 18 Vet. App 112 (2004).  In 
that decision, The United States Court of Appeals for Veteran 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ, 
or RO in this case) decision on a claim for VA benefits.  

In the present case, the veteran filed his claim in January 
2000.  The RO adjudicated the claim in October 2000.  Only 
after that rating action was promulgated did the RO, in March 
2004, provide notice to the claimant - in the form of a 
letter - regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant and what 
information and evidence will be obtained by VA.  Because the 
VCAA notice in this case was not provided to the veteran 
prior to the initial RO adjudication of the claim, the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  While the 
Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 18 Vet. App at 121.  
On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the veteran.  Id.  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, strictly following the express holding in Pelegrini 
would require the entire rating process to be reinitiated 
when notice was not provided prior to the first agency 
adjudication.  This could not have been the intention of the 
Court; otherwise it would not have taken "due account of the 
rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 
353 F.3d 1369, 1374-75 (Fed.Cir.2004) (There is no implicit 
exemption for the notice requirements contained in 38 U.S.C. 
§ 5103(a) from the general statutory command set forth in 
section 7261(b)(2) that the Veterans Claims Court shall 
"take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in March 2004 was 
not given prior to the first AOJ (RO) adjudication of the 
claim, the notice was provided by the AOJ (RO) prior to the 
final transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.     

Therefore, notwithstanding Pelegrini, to decide the appeal at 
this time would not be prejudicial error to the veteran.  

The Board also takes particular note that the Court in 
Pelegrini held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In the instant case, the March 2004 VCAA notice letter 
satisfied this "fourth element."  The Board also finds that 
the veteran was otherwise fully notified of the need to give 
to VA any evidence pertaining to his claim.  As described 
above, the RO advised him of this by way of the rating 
decision and the Statement of the Case.      

Because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the veteran covering all content 
requirements is harmless error.  

In sum, to allow the appeal to continue would not be 
prejudicial error to the veteran.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed.Cir.2004); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby).

II.	The Merits of the Claim for Service Connection

The veteran seeks service connection for tinnitus, which he 
claims resulted from an electrocution injury he experienced 
during active service.  For the reasons set forth below, the 
Board disagrees with the veteran.    

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2005).

Service connection may be awarded where the evidence shows 
that a veteran had a chronic condition in service or during 
an applicable presumptive period and still has the condition.  
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If there is no 
evidence of a chronic condition during service or during an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

Generally, to establish service connection for a disability, 
a claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

After a thorough review of the record, the Board finds that 
the evidence preponderates against the veteran's claim for 
service connection for tinnitus.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Though the evidence of record 
satisfies the first element of Pond, the record does not 
satisfy the second and third elements of Pond.  Pond, 12 Vet. 
App. at 346.

As to the first element of Pond, the record contains a 
September 2001 supportive opinion from the veteran's private 
physician, Dr. H.H.  Dr. H.H. stated that the veteran has 
"ringing in his ears[.]"  In a November 2002 VA 
compensation examination report, moreover, the examiner 
diagnosed the veteran with "tinnitus based on the patient's 
history."  As there is no medical evidence countering these 
examiners' support of the veteran's claim to a current 
tinnitus disorder, the Board finds the first element of Pond 
satisfied here.  Pond, 12 Vet. App. at 346.

As to the second Pond element, there is no objective or 
credible evidence that the veteran experienced a disease of 
the ears or injury to his ears, to include tinnitus, while he 
was in service.  The veteran's service medical records are 
negative for any disorder related to the ears or to hearing.  
The record does not contain independent evidence regarding 
any possible exposure of the veteran to loud noises while on 
active duty.  The veteran did not complain of an ear disorder 
in service.  Despite his thoroughness in noting other 
disorders in his separation reports of medical examination 
and history, the veteran did not note an ear disorder when 
leaving service.  The veteran's enlistment and separation 
audiogram tests found normal hearing.  The veteran did not 
claim a tinnitus disorder in August 1985 when he filed 
service connection claims for disorders related to a back 
disorder and an electrocution injury.  The veteran did not 
claim a tinnitus disorder until January 2000, over 25 years 
following separation from service.  And finally, the veteran 
told the November 2002 VA examiner that he did not begin 
experiencing tinnitus symptoms until the early 1980s, or at 
least several years following discharge from service.  While 
the veteran is competent to testify as to his subjective 
experiencing of tinnitus in service, the Board does not find 
his testimony or statements in this regard to be credible.  
As pointed out above, there is no inservice evidence of 
tinnitus or credible indication that he experienced same in 
the early post service years.  It is only in 1999, as 
reported by a private physician, that any notation of 
tinnitus is made, shortly before a claim for service 
connection was filed.  In light of the absence of inservice 
reports of tinnitus and the many years between service 
discharge and the first notation of tinnitus symptoms, the 
Board finds that the evidence does not support a conclusion 
that tinnitus symptoms were present in service.  In short, 
based on the evidence, the Board finds that the veteran did 
not experience a chronic tinnitus disorder in service, and 
did not experience a continuity of symptomatology for many 
years after service.  38 C.F.R. § 3.303(b).  For these 
reasons, the Board finds the second element of Pond 
unsatisfied for this claim.  Pond, 12 Vet. App. at 346.

As to the third element of Pond, the Board finds that the 
preponderance of the evidence is against the argument that 
any current tinnitus disorder would be related to service.  
In this regard, the Board closely reviewed Dr. H.H.'s 
September 2001 statement that ringing in the veteran's ears 
relates to an "electrical injury" the veteran experienced 
in service.  The Board finds this opinion of limited value.  
See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens 
v. Brown, 7 Vet. App. 429, 433 (1995)); Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994)(the Board must account for the 
evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim).  

The Board does not dispute Dr. H.H.'s argument that tinnitus 
may arise from electrocution injuries.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The Board simply finds 
that, in rendering his statement, Dr. H.H. did not provide a 
rationale for his opinion - in particular he did not explain 
how, given the absence of chronic in-service and post-service 
symptoms, the veteran's tinnitus could be related to service.  
It appears, rather, that Dr. H.H.'s medical opinion on this 
issue is based solely on a history provided by the veteran.  
Hence, the Board regards Dr. H.H.'s medical opinion 
unpersuasive on this issue - a medical opinion based on 
unsubstantiated history, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty needed for a service connection finding.  
Bloom v. West, 12 Vet. App. 185, 187 (1999); LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  

By contrast, the November 2002 VA examiner refrained from 
connecting the veteran's complaints of tinnitus to service.  
This examiner noted the veteran's normal audiogram upon 
separation from service, and stated that, with tinnitus, 
"there would be some evidence of high-frequency loss of 
hearing."  As there was no such evidence in this matter, the 
examiner could not connect the veteran's reported tinnitus 
with service.  Ultimately, the Board finds the VA examiner's 
restrained opinion more persuasive, credible, and probative 
on this particular issue.  See Evans, 12 Vet. App. at 30; 
Gabrielson, 7 Vet. App. at 39-40. 

Finally, while the veteran contended in his Board hearing 
that his tinnitus disorder is related to service, as a 
layperson he is not competent to offer opinions on medical 
causation.  The Board may not accept unsupported lay opinion 
with regard to medical issues.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Hence, the Board finds the third 
element of Pond unsatisfied here.  Pond, 12 Vet. App. at 346.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied.  



REMAND

After a thorough review of the record, the Board finds that 
further medical inquiry is necessary with regard to the 
veteran's service connection claims for swollen and painful 
joints, osteoarthritis of the spine, neuropathy of the 
extremities, and headaches.  In short, the veteran's argument 
- that these injuries arose out of an electrocution injury - 
needs to be further assessed by medical experts.  

Accordingly, this matter is remanded for the following 
actions:  

1.  The veteran should be contacted and 
asked to identify all treatment (VA and 
non-VA) received since service discharge, 
including the names and addresses of all 
health care providers and approximate 
dates of treatment.  Upon receipt of the 
requested information and the appropriate 
releases, the RO should contact the 
identified health care providers and 
request copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record.

The RO should review the medical records 
currently in the file.  The RO should 
ensure that all records and test results 
from otherwise reported treatment are 
included in the claims file, to include 
the results of testing conducted by Dr. 
H.H.          

2.  The RO should schedule the veteran 
for VA medical examination(s) for each of 
the veteran's claimed disabilities still 
pending appeal.  Examiners should address 
the veteran's claims regarding swollen 
and painful joints, osteoarthritis of the 
entire spine, neuropathy of the 
extremities, and headaches. 

The claims file should be provided to 
each examiner for review of pertinent 
documents, to include any retrieved 
pursuant to this remand.  All indicated 
tests should be performed.  If ENG nerve 
conduction study testing is not 
conducted, as recommended by the October 
2001 VA neurological examiner, the 
current examiner should offer the 
reason(s) therefor.

Each examiner should determine whether 
the veteran has the claimed disability at 
issue. 

If the examiner finds that the veteran 
has the claimed disability, the examiner 
should then advance an opinion as to the 
likelihood (likely, at least as likely as 
not, not likely) that any currently 
present disorder is related to the 
veteran's active service from February 
1973 to December 1974.   

Each opinion should record in full the 
veteran's complaints.  Each opinion 
should discuss the findings noted in the 
record of the veteran's private 
physician, Dr. H.H.  Each opinion should 
reconcile contrary medical opinions, to 
the extent possible.  Each opinion should 
be supported by a complete rationale. 

3.  The RO should then readjudicate the 
issues.  If the determination remains 
unfavorable to the veteran, the RO should 
issue a Supplemental Statement of the 
Case that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


